 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EUGENE KORTE, an individual d/b/a                 No. 2:21-cv-0240 JAM DB PS
      EFK Systems,
12

13                       Plaintiff,                     ORDER
14           v.
15    STATE OF CALIFORNIA, et al.,
16                       Defendants.
17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On April 23, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has filed objections to the

24   findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed April 23, 2021 (ECF No. 3) are adopted in
 3   full;
 4             2. Plaintiff’s February 8, 2021 application to proceed in forma pauperis (ECF No. 2) is
 5   denied;
 6             3. Plaintiff’s February 8, 2021 complaint (ECF No. 1) is dismissed without leave to
 7   amend; and
 8             4. This action is closed.
 9

10
     DATED: June 28, 2021                             /s/ John A. Mendez
11                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
